Smith, J., (dissenting). It does appear that the defendant, within the time allowed by law for perfecting an appeal from the judgment of a justice of the peace, filed a motion to quash an execution which had issued on the judgment, but no controlling importance is given to that fact. The result here arrived at would have been reached had the motion been filed after the expiration of the time for an appeal. The point made controlling is that defendant elected to file a motion to quash the execution rather than to apply for relief by certiorari. So that the effect of the opinion is that a judgment which was void as having been rendered without service has been validated, and the refusal of the justice of the peace to quash the execution based upon the void judgment, becomes conclusive, so that relief cannot be afforded by certiorari or otherwise, but the judgment itself is validated, and the existence and validity of the debt upon which the suit is based becomes an adjudged fact, when the debtor has never had an opportunity to bé heard on that question. We do not have here the question involved in the case of Ederheimer v. Carson Dry Goods Co., 105 Ark. 488. There the right of the court to proceed to the rendition of an original judgment w,as involved. The question was whether the defendant was before the court, and the defendant appeared to raise that question. The court found he was properly before the court, and rendered judgment against him. The court in that case had jurisdiction to determine whether the defendant had been served with process. He, himself, appeared to raise that question, and he could not ignore an adjudication which he had invited the court to make. He should have appealed from the adverse decision. At any rate, before any judgment was rendered or could have been rendered against him, he had the opportunity to be heard upon the merits of the subject matter of the litigation. Here no such opportunity was offered. That defendant was not served with process, and was, therefore, under no duty to appear and defend, is expressly stated by the majority in the instant case, yet the merits of the case were adjudged by a court without jurisdiction, and when a motion is filed to quash process based upon this void judgment, the court now holds that the filing of this motion not only enters the appearance of the defendant in the litigation, but reaches back and validates a void judgment. It is true that the defendant in the instant case failed to set up the fact that he had a meritorious defense to the original suit, but that fact is given no controlling weight. Under the reasoning here, we would have the same result, even though the allegations of a meritorious defense had been recited in the motion to quash the execution, because, instead of proceeding in the first instance by certiorari, the defendant elected to move to quash the execution. After a somewhat diligent search, I have been able to find only one case which .supports the proposition announced in the majority opinion, and that is the case of Curtis v. Jackson, 23 Minn. 268. The true rule is stated in 2 R. C. L. 332, sec. 13, as follows: “In case of a judg-' ment void for want of service of process, the defendant does not waive the question of jurisdiction or validate the void judgment by an appearance in support of a motion to set the judgment aside. The course of such a moving party at the same time consenting and asking that the court shall hear .and adjudicate upon the cause may justify the court in entertaining the cause and proceeding as in an action pending in which the defendant has voluntarily appeared. But in thus urging his legal right, and thus invoking and consenting to the future action of the court, the moving party should not be deemed to have conferred jurisdiction retrospectively, so as to render valid the previous judgment, which, being unsupported by any authorized judicial proceedings, was not merely voidable, but void, and in legal effect a nullity. Such an appearance, however, is unquestionably a submission of the person of the defendant to the jurisdiction of the court for further proceeding, after the vacation of the judgment, without further process. One against whom a judgment has been entered without jurisdiction of his person submits himself to the jurisdiction of the court by appearing for the purpose of quashing a garnishment proceeding to subject his property to the satisfaction of the judgment, and to contest a motion to amend the return of service. Although his motion to quash the judgment is granted, he may be required to plead to the complaint.” The authority of the case of Curtis v. Jackson, supra, is wholly destroyed by the later opinion of the Supreme court of Minnesota in the case of Godfrey v. Valentine, 39 Minn. 336, 12 Am. St. Rep. 657, in which case it was stated: “The respondent relies in support of the judgment upon the rule declared in Curtis v. Jackson, 23 Minn. 268, to the effect that the appearance by a party, unless limited to mere, jurisdictional questions, cures a want of jurisdiction as to a judgment previously rendered. The propriety of that rule with respect to an appearance after judgment, and for the purpose of securing relief from the judgment, was doubted in Kanne v. Minn. etc. Ry. Co., 33 Id. 419, 421. The doctrine of Curtis v. Jackson, supra, to the full extent expressed in that decision, cannot, we are satisfied, be sustained upon principle. Upon an application to ,set aside a judgment shown to have been absolutely void because the court had acquired no jurisdiction in the cause, ,an objection distinctly made upon that ground should not be deemed to have been at the same time waived from the fact that the moving party also urges in support of his application additional reasons not inconsistent with the alleged want of jurisdiction, nor because, by asking to be allowed to file an answer as in a pending cause, he indicates his present willingness to submit himself to the jurisdiction of the court, in order that, after a hearing upon the issues thus presented, the court may proceed to judgment. The course of the moving party in thus seeking to have a void judgment set aside — to which relief he is entitled as a matter of right ■ — -but at the same time consenting and asking that the court shall now hear and adjudicate upon the cause, may justify the court in entertaining the cause and proceeding as in an action pending in which the defendant has voluntarily appeared. But in thus urging his legal right, and thus invoking and consenting to the future action of the court, the moving party should not be deemed to have conferred jurisdiction retrospectively, so as to render valid the previous judgment, which, being unsupported by any authorized judicial proceedings, was not merely voidable, but void, and in legal effect a nullity. Gray v. Hawes, 8 Cal. 562; Shaw v. Rowland, 32 Kan. 154; Boles v. Shules, 29 Iowa 507; Briggs v. Sneghan, 45 Ind. 14; State v. Cohen, 13 S. C. 198; Moore v. Watkins, 1 Ark. 268.” Tt will be observed that, in overruling its former opinion, the Supreme Court of Minnesota cited and followed the early case in this State of Moore v. Watkins, 1 Ark. 268. The syllabus in this last cited case is as follows : “It is error to enter judgment, by default without service of process. And such error is not cured by the defendant filing pleas after entry of judgment by default, without obtaining leave to do so, or applying to the court to set aside the judgment.” It is true the case of Moore v. Watkins is one of the oldest cases in our reports, hut it has never been expressly-overruled, and its doctrine is so .sound that, in my opinion, we should follow it, and should hold that the motion to quash the execution did not validate the void judgment, and the case should be remanded with directions to give the defendant the day in court which he has never yet had. A later case, and one to the same effect, is that of Southern B. & L. Assn. v. Hallum, 59 Ark. 583, in which case a judgment had been rendered by default on an insufficient service against the association, and a motion had been filed by the association to set aside the judgment. This motion was overruled, and an appeal was taken to this court, where, Judge Battle, speaking for the court, said: ‘ ‘ The appellant had the right to insist upon ,a valid summons, and a legal ¡service thereof, before it was bound to appear and answer the complaint in this action, or suffer the consequences of a failure to do so * * * * The filing of the motion to set aside the judgment because of the want of jurisdiction of the person of the defendant was no appearance in the suit, or waiver of service of the-summons, or of notice. Baskins v. Wylds, 39 Ark. 347.” The judgment of the court below was therefore, reversed, with costs; and the cause remanded, with directions to proceed as if the appellant had been duly served with process. See also, Pennington v. Gibson, 6 Ark. 451; St. L., I. M. & S. Ry. Co. v. State, 68 Ark. 561. I therefore dissent..